Citation Nr: 0323474	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a healed contusion of the lower back, currently 
rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Board remanded the case to the RO in May 
2003 for additional action.  The case has been returned to 
the Board for further consideration.

The veteran presented testimony before the undersigned at a 
videoconference hearing in January 2003.  A transcript of the 
hearing testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  There were motions of the lumbar spine that were severely 
limited and there was pain on motion.

2.  The medical evidence does not show attacks of disc 
syndrome or neurologic symptoms compatible with sciatic 
neuropathy.

3.  There were no incapacitating episodes of intervertebral 
disc syndrome shown.

4.  There were no symptoms of impairment of the sciatic 
nerve.


CONCLUSION OF LAW

The criteria for a 40 percent rating for the residuals of a 
healed contusion of the lower back have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5110, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, 4.124(a), Diagnostic 
Codes 5292, 5293, 5295, 8520 (2002); 67 Fed.Reg. 54,345 
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his back disability is 
more severe than reflected by the disability rating currently 
assigned.

A June 1965 rating decision granted service connection for 
residuals of a healed contusion of the lower back and 
assigned a 20 percent disability rating.  A May 1970 rating 
decision reduced the disability rating to 10 percent.  A 
March 1999 rating decision increased the disability rating to 
20 percent.  The 20 percent disability rating has remained in 
effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2002).  

Under the criteria of Diagnostic 5292, entitled "Spine, 
limitation of motion of, lumbar," a 10 percent disability 
rating is warranted for slight limitation of motion, a 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 40 percent disability rating is 
appropriate for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under the criteria of Diagnostic Code 5293, entitled 
"Intervertebral disc syndrome," a noncompensable rating is 
warranted for postoperative or cured disc syndrome and a 10 
percent disability rating is warranted for mild symptoms.  A 
20 percent disability rating is warranted for moderate disc 
syndrome with recurring attacks and a 40 percent rating is 
appropriate for severe manifestations with recurring attacks 
with little intermittent relief.  A 60 percent disability 
rating is warranted for pronounced manifestations with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The rating criteria for intervertebral disc syndrome were 
revised effective September 23, 2002.  67 Fed.Reg. 54,345) 
(August 22, 2002).  Intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent rating and incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
rating.  Where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent rating is warranted.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  When evaluating on the basis of 
chronic manifestations, orthopedic disabilities are evaluated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Where 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  67 Fed.Reg. 54,345 
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).

Diagnostic Code 5295, entitled "Lumbosacral stain," 
provides that a noncompensable rating is warranted for slight 
subjective symptoms and a 10 percent rating is warranted for 
characteristic pain on motion.  A 20 percent disability 
rating is warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than that for 
complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124(a) (2002).

Under the criteria of Diagnostic Code 8520 for paralysis of 
the sciatic nerve, complete paralysis where the foot dangles 
and drops, no active movement is possible of the muscles 
below the knee, and flexion of knee is weakened or (very 
rarely) lost warrants an 80 percent rating.  Incomplete 
severe paralysis with marked muscular atrophy warrants a 60 
percent rating.  Moderately severe paralysis warrants a 40 
percent rating, moderate paralysis warrants a 20 percent 
rating, and mild paralysis warrants a 10 percent rating.  
38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2002). 

The May 2001 VA examination report shows lumbar spine flexion 
to 40 degrees with pain, 10 degrees extension with pain, 20 
degrees right lateral flexion, 10 degrees left lateral 
flexion with pain down the left leg, 20 degrees right 
rotation with pain, and 10 degrees left rotation with pain.  
Of these motions, the Board finds that extension, left 
lateral flexion, and left rotation were severely limited.  
The other motions were moderately limited.  The veteran 
received a VA examination in June 2003.  Flexion was to 40 
degrees, extension was to 10 degrees, and lateral bending was 
to 15 degrees bilaterally.  Motion was painful.  Of these 
motions, the Board finds that extension was severely limited 
while the other motions were moderately limited.  A July 2001 
VA medical record shows that lateral flexion was normal and 
rotation was limited to 60 percent of normal, however, the VA 
examinations show several motions that were severely limited.  
Other VA medical records also show there was limitation of 
motion of the lumbar spine with pain and treatment for back 
pain.  While the June 2003 VA examination report shows the 
veteran complained of pain on simulated rotation when there 
was no movement or stress on the lumbar spine, other medical 
evidence shows that there was pain.  Additionally, the 
veteran testified that he had pain and was receiving 
treatment for pain.  Pain on motion and use is productive of 
disability.  Since there were motions of the lumbar spine 
that were severely limited and there was pain on motion, the 
motion of the lumbar spine is severely limited.  Severe 
limitation of motion of the lumbar spine is a 40 percent 
disability rating under the criteria of Diagnostic Code 5292.  
This is the maximum disability rating available for 
limitation of motion of the lumbar spine and for lumbosacral 
strain under the criteria of Diagnostic Code 5295.  38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2002).

As the veteran has been diagnosed with degenerative disc 
disease, this implicates consideration of the rating criteria 
of Diagnostic Code 5293 for intervertebral disc syndrome.  As 
noted above, the veteran's lumbar spine disability is 
compatible with a 40 percent disability for limitation of 
motion.  A greater disability rating may be available under 
the intervertebral disc syndrome criteria.  However, the VA 
examination reports and the VA medical records do not show 
loss of sensation, loss of reflexes, or loss of strength in 
the lower extremities due to the lumbar spine condition.  The 
May 2001 VA examination report does show tight paraspinous 
muscles in the lumbosacral area.  However, since there were 
no other neurologic symptoms compatible with sciatic 
neuropathy, the tight muscles to the extent that they may be 
considered spasms are not indicative of pronounced 
intervertebral disc syndrome.  Since the medical evidence 
does not show attacks of disc syndrome and there is no 
evidence of neurologic symptoms compatible with sciatic 
neuropathy, a rating in excess of the 40 percent rating under 
the criteria of Diagnostic Code 5293 is not warranted.  
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5293 (2002).

The rating criteria for intervertebral disc syndrome were 
revised effective September 23, 2002.  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must consider 
the new criteria from the September 2002 effective date.  

The revised rating criteria of Diagnostic Code 5293 consider 
whether there are incapacitating episodes which require 
bedrest and treatment by a physician.  However, the veteran's 
VA medical records in the claims file dated during the period 
of the claim and appeal do not show incapacitating episodes 
which require bedrest and treatment by a physician.  
Additionally, the June 2003 VA examination report shows that 
during the past year no physician had recommended a week of 
bedrest.  The veteran presented no testimony that he had 
incapacitating episodes.  Therefore, there were no 
incapacitating episodes of intervertebral disc syndrome shown 
in the medical evidence to warrant a rating greater than 40 
percent.  67 Fed.Reg. 54,345 (August 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

The revised rating criteria also consider both the orthopedic 
and neurologic manifestations of the veteran's lumbar spine 
disorder.  As noted above, the orthopedic symptoms are 
compatible with a 40 percent disability rating based on 
limitation of motion.  The VA examination reports and the VA 
medical records do not show loss of sensation, loss of 
reflexes, or loss of strength in the lower extremities due to 
the lumbar spine condition.  Therefore, there are no symptoms 
of impairment of the sciatic nerve to warrant even a 
compensable disability rating under the criteria of 
Diagnostic Code 8520 for paralysis of the sciatic nerve.  
Since the orthopedic manifestations are compatible with a 40 
percent disability rating and the neurologic manifestations 
are noncompensable, the veteran's lumbar spine disability 
would be a 40 percent disability rating under the revised 
intervertebral disc syndrome rating criteria which is 
consistent with the disability rating that is warranted 
above.  38 C.F.R. §§ 4.31, 4.124(a), Diagnostic Code 8520 
(2002); 67 Fed.Reg. 54,345 (August 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

Based on the above, the evidence supports granting a 40 
percent disability rating for the residuals of a healed 
contusion of the lower back.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, 
4.124(a), Diagnostic Codes 5292, 5293, 5295, 8520 (2002); 67 
Fed.Reg. 54,345 (August 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293).

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) was recently enacted.  The VCAA and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
May 2002 statement of the case and the July 2003 supplemental 
statement of the case.  The statement of the case and the 
supplemental statement of the case provided the veteran with 
a summary of the evidence in the record used for the 
determination.  Accordingly, the veteran was advised of the 
evidence necessary to substantiate his claim.  April 2001 and 
September 2001 VA letters to the veteran advised him of the 
VCAA, the evidence necessary to substantiate his claim, the 
kind of evidence he was responsible for obtaining, and the 
evidence VA was responsible for obtaining.  The veteran was 
also advised of the VCAA in the statement of the case and the 
supplemental statement of the case.  The veteran has received 
VA examinations.  The veteran identified VA medical records 
which were requested and obtained, or have been provided by 
the veteran.  The veteran has not identified additional 
relevant evidence of probative value which has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002). 


ORDER

A 40 percent rating for the residuals of a healed contusion 
of the lower back is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

